

 
 
EXHIBIT 10.69

CONSULTING AGREEMENT




This Consulting Agreement (“Agreement”) is entered into as of September 4, 2009
between AMARILLO BIOSCIENCES, INC., a Texas corporation (“ABI”), and Biotech
Financial, Inc. (“Consultant”), a company providing consulting services from
Gary W. Coy (“Coy”).


WHEREAS, ABI wishes to engage the services of Consultant and Consultant wishes
to provide services to ABI all on the terms and conditions hereinafter set
forth;


THEREFORE, in consideration of these presents and for other good and valuable
consideration the receipt and sufficiency of which are evidenced by the
execution hereof, the parties hereby agree as follows:


       1.  This Agreement shall be in force from the date shown above, for a
period of 12 months unless both parties agree to extend the term.  Consultant
shall be compensated at the rate of $75 per hour in cash or in ABI common stock
(AMAR.OB), which stock shall be registered by ABI on form S-8, or other suitable
registration statement.   The Consultant shall submit billing monthly to ABI for
services through  the last day of each month based on the closing price of the
stock (OTCBB) on the last business day of each month and be paid in cash or
stock at the option of ABI.   ABI is required to deposit payment by check in the
mail within five (5) business days of receipt of the billing invoice; and in the
case of stock payments, to request issuance of the compensatory shares within
five (5) business days of receipt of the billing invoice.


2.  Consultant shall render consulting services as and when requested by ABI,
subject to Consultant’s availability in the areas of accounting, financial
management, Sarbanes-Oxley compliance, investor relations, and employee
training.


3.  In consideration of the promises made by each party under this Agreement,
ABI and Coy hereby stipulate and agree as follows:


 A.           With regard to Section 8.02 of the Employment Contract between ABI
and Coy dated April 15, 2006, the options described in Sections 8.02a, b, and c
remain in full force and effect, according to the terms thereof, until they
shall expire on the expiration dates specified in said Section 8.02; and


B.           As to the options specified in Section 8.02d of said Employment
Contract, which did not vest prior to Coy’s resignation from employment with
ABI, the parties stipulate and agree that they shall be vested immediately upon
execution of this Agreement.



 
1

--------------------------------------------------------------------------------

 

C.           The options granted by ABI to Coy on April 30, 2009, to purchase
350,000 shares of the Company’s common stock at $0.125 shall remain in full
force and effect according to their terms and according to the terms of the
2009-A Officers, Directors, Employees, and Consultants Non-Qualified Stock
Option Plan (the “Plan”); and in connection therewith, Coy’s continued active
association with the Company as a consultant shall be deemed to satisfy the
requirements contained in Section 2.04 of the Plan and Article II of the Stock
Option Agreement evidencing such options, requiring continued association with
the Company as a pre-condition to exercise of the options; provided however,
that for this purpose, “continued active association with the Company” shall
mean the continuing satisfaction of both of the following criteria: (1) his
continued availability to the Company as a consultant, based on reasonable
availability and response times, as may be determined or certified by the
President of the Company from time to time; and (2) the actual rendering by Mr.
Coy of consulting services to the Company within the last six months preceding
any exercise of such options.


4.           Consultant acknowledges that he is a consultant and independent
contractor entitled to reimbursement for pre-approved travel expenses incurred
while conducting business for ABI and that he will not be entitled to fringe
benefits or any compensation other than that hereinbefore provided and
Consultant hereby agrees and undertakes to fully and timely pay all federal
income tax withholdings, self-employment tax and any other items payable with
respect to the compensation received by him from ABI.


5.           This Consulting Agreement supercedes in its entirety any current or
prior Consulting Agreement between ABI and Consultant.

 


AMARILLO BIOSCIENCES,
INC.                                                                          BIOTECH
FINANCIAL, INC.




By: /s/ Joseph M.
Cummins                                                                                     By:  /s/
Gary W. Coy           
Joseph M.
Cummins,                                                                                                       
Gary W. Coy
President and
CEO                                                                                                           
President


         September 4,
2009                                                                                      
        September 4, 2009     
Date                                                                                                     
Date
 
                                                                                                     
   /s/ Gary W. Coy               
        Gary W. Coy (Individually)
 
                                                                                                     
        September 4, 2009      
        Date

 
2

--------------------------------------------------------------------------------

 
